Appeal from a judgment of no cause of action in favor of the defendant in an action brought for the purchase price of goods, wares and merchandise and for services rendered. The evidence presented an issue of fact. Error was charged because defendant’s counsel asked a witness if he had been charged with grand larceny by the defendant and if he had been indicted by the grand jury. This was not reversible error. (People v. Milks, 70 App. Div. 438.) Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffeman, Schenek and Foster, JJ.